Case 17-20543-JAD    Doc 448
                           Filed 12/04/20 Entered 12/04/20 08:56:56 Desc Main
                         Document      Page 1 of 23               FILED
                                                                  12/4/20 8:24 am
                                                                  CLERK
                                                                  U.S. BANKRUPTCY
               IN THE UNITED STATES BANKRUPTCY COURT              COURT - WDPA
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:                              )        Bankruptcy No. 17-20543-JAD
                                     )
 DAVID H. ZIMMER,                    )        Chapter 7
                                     )
       Debtor.                       )
 ___________________________________ X
                                     )
 DANIEL PETER MORRIS and             )
 LUCILLE AIOSA MORRIS,               )
                                     )
       Movants,                      )        Related to Doc. No. 241
                                     )
       vs.                           )
                                     )
 DAVID H. ZIMMER,                    )
 DEPARTMENT OF TREASURY              )
 INTERNAL REVENUE SERVICE,           )
 and ROSEMARY C. CRAWFORD, )
 Chapter 7 Trustee,                  )
                                     )
       Respondents.                  )
 ___________________________________ X

                            MEMORANDUM OPINION

       The matter before the Court is a core proceeding, pursuant to which the

 Court has the requisite subject-matter jurisdiction to enter a final judgment. See

 28 U.S.C. §§ 157(b)(2)(B) and 1334(b).        This Memorandum Opinion shall

 constitute the Court’s findings of fact and conclusions of law pursuant to Federal

 Rule of Bankruptcy Procedure 7052.

                                         I.

       On July 19, 2019, Mr. Daniel Peter Morris and Mrs. Lucille Aoisa Morris

 (collectively, the “Morris Creditors”) filed a pleading captioned as the “MOTION OF
Case 17-20543-JAD    Doc 448    Filed 12/04/20 Entered 12/04/20 08:56:56   Desc Main
                               Document     Page 2 of 23



 CREDITORS DANIEL PETER MORRIS AND LUCILLE AIOSA MORRIS OBJECTING

 UNDER 11 U.S.C. § 502 TO CLAIM 13 OF DEPARTMENT OF TREASURY

 INTERNAL REVENUE SERVICE AND TO DISALLOW AND EXPUNGE CLAIM 13

 FROM THE CLAIMS REGISTRY OF CASE NO. 17-20543 JAD.”

       The gist of the pleading is that the Morris Creditors object to the proof of

 claim filed by the United States Internal Revenue Service (the “IRS”) at Claims

 Register No. 13-1. The claim of the IRS, in the amount of $12,064.18, is based

 upon David H. Zimmer’s self reported tax liability as reflected on his 2016 federal

 tax return.

       On September 9, 2020, the Court conducted a trial on the Morris Creditors’

 objection to the IRS claim. The genesis of the Morris Creditors’ objection to the

 claim is that Mr. Zimmer allegedly resided in Canada during part of the time

 period that is germane to the instant litigation. Given the fact that Mr. Zimmer

 partly resided in Canada, the Morris Creditors argue that Mr. Zimmer was entitled

 to a foreign tax credit with respect to his 2016 federal taxes, even though Mr.

 Zimmer did not file a Canadian tax return and did not claim such a credit in his

 U.S. tax return and accompanying schedules.

       At the trial of this matter, the 2016 tax return filed by Mr. Zimmer with the

 IRS was authenticated and accepted into evidence. The United States also offered

 into evidence a Form 4340 Certificate of Assessment for David Zimmer’s 2016

 income tax return– which is the tax year at issue in this litigation. The Morris


                                         -2-
Case 17-20543-JAD     Doc 448    Filed 12/04/20 Entered 12/04/20 08:56:56   Desc Main
                                Document     Page 3 of 23



 Creditors stipulated to the admission of the Certificate of Assessment (ECF No.

 393), and the Court admitted it into evidence. See Transcript of September 9,

 2020 (“Trial Transcript”), ECF No. 418 at p. 5, line 11, through p. 6, line 4. That

 exhibit established the United States’ prima facie case. United States v. Fior

 D’Italia, Inc., supra.

       Mr. Zimmer also testified at trial. In this regard, Mr. Zimmer testified that

 he paid no Canadian taxes during the relevant period of time because the income

 he earned during the relevant period of time was earned outside of Canada. He

 also testified that he filed no Canadian tax returns because he earned no income

 in Canada, because Canada denied his ability to have a taxpayer identification

 number, and because the Canadian authorities would not extend Mr. Zimmer’s

 stay in the country. Accordingly, no admissible evidence was presented by any

 party at trial reflecting that any foreign credit is due to Mr. Zimmer or the

 bankruptcy estate on account of the 2016 tax year. This means that no admissible

 evidence was presented at trial which would cause the elimination of the IRS tax

 claim based on Mr. Zimmer’s 2016 federal tax return.

       Further, no party has disputed that the IRS tax assessment giving rise to

 the IRS claim is based upon Mr. Zimmer’s self-reported tax liability as set forth in

 his 2016 U.S. tax return and is presumed to be correct as a matter of law. See

 United States v. Loreno, No. 1:10-CV-183-SJM, 2013 WL 2668213, at *2 (W.D. Pa.

 June 12, 2015), United States v. Kavanaugh, No. 02:07-CV-0432, 2009 WL


                                          -3-
Case 17-20543-JAD    Doc 448    Filed 12/04/20 Entered 12/04/20 08:56:56    Desc Main
                               Document     Page 4 of 23



 1177088 at *5 (W.D. Pa. Apr. 29, 2009), and United States v. Fior D’Italia, Inc.,

 536 U.S. 238, 242 (2002).

       No party has also disputed that a taxpayer is not entitled to a foreign tax

 credit unless it is claimed on a U.S. tax return and associated forms or schedules.

 As the United States Tax Court has held: “[P]ermitting a credit for foreign income

 taxes paid or accrued is an act of grace on the part of Congress, and a taxpayer

 seeking to benefit from such a credit must prove that all the conditions upon

 which its allowance depends have been fulfilled.” Wilcox v. C.I.R., 96 T.C.M. 193

 (T.C. 2008); see generally INDOPCO, Inc. v. Commissioner, 503 U.S. 79, 84 (1992).

       With respect to those conditions, a tax credit simply does not exist for

 present purposes unless the taxpayer is eligible for the credit and the taxpayer

 properly claims it. Cf. Mourad v. Commissioner, 121 T.C. 1, 7 (2013)(taxpayer who

 failed to claim or comply with statutory requirements for claiming low-income

 housing credits not eligible for such credits), aff’d 387 F.3d 27 (1st Cir. 2004).

 However, in the instant case, the evidence reflects that Mr. Zimmer never claimed

 a foreign tax credit in his 2016 U.S. tax return or related documents. See Treas.

 Reg. 1-905-2(a)(1)(requiring that any claim for a foreign tax credit in a tax return

 must be accompanied with a completed “Form 1116").

       Accordingly, since there is no evidence that Mr. Zimmer actually accrued

 any 2016 Canadian tax liability, filed a 2016 Canadian tax return, paid any 2016

 Canadian income taxes, or furnished proof of the same to the IRS, which is a


                                         -4-
Case 17-20543-JAD    Doc 448    Filed 12/04/20 Entered 12/04/20 08:56:56      Desc Main
                               Document     Page 5 of 23



 prerequisite for Mr. Zimmer claiming the foreign tax credit, see Treas. Reg. 1.905-

 2(a)(2) and (b)(2)(setting forth what records must be presented to substantiate a

 foreign tax credit), the weight of the evidence supports allowance of the IRS claim

 filed at Claim Register No. 13-1.

                                          II.

       In rendering its decision today, the Court has duly considered all of the

 arguments presented by the Morris Creditors.          For example, the Court has

 considered the Morris Creditors’ contention that the IRS claim should be

 disallowed because the IRS did not attach IRS Form 4340 to its proof of claim.

 Here, the Morris Creditors rest their objection upon Fed.R.Bankr.P. 3001(c)(1),

 which dictates that a claim “based upon a writing” shall have “the writing” filed

 “with the proof of claim.” This documentary objection interposed by the Morris

 Creditors is without merit because:

             The majority of courts to consider this issue in the
             context of claims by the IRS have concluded that
             because tax claims are based on statutory obligations
             rather than obligations created by a writing,
             Fed.R.Bankr.P. 3001(c) does not apply to proofs of
             claims filed by taxing authorities. See U.S. v. Braunstein
             (In re Pan), 209 B.R. 152, 156 (D.Mass.1997) (citing
             [Spiers v. Ohio Dep't of Natural Resources (In re Jenny
             Lynn Mining Co.), 780 F.2d 585 (6th Cir.1986)], district
             court held that because proof of claim was based on a
             statutory tax penalty, the government had no obligation
             under the rules to provide additional documentation in
             support of its proof of claim); Vines v. I.R.S. (In re Vines),
             200 B.R. 940, 949 (M.D.Fla.1996) (IRS was not required
             to attach any documentation to its proof of claim
             because the claim and lien were based on federal

                                          -5-
Case 17-20543-JAD   Doc 448    Filed 12/04/20 Entered 12/04/20 08:56:56     Desc Main
                              Document     Page 6 of 23



            statutes, not a writing, citing Jenny Lynn Mining Co.), In
            re Alvstad, 223 B.R. 733, 745 (Bankr.D.N.D.1998)
            (“[C]laim [of IRS] does not fall within the compass of the
            documentation requirement of Rule 3001(c), as its basis
            lies in statute.”); Bozich v. I.R.S. (In re Bozich), 212 B.R.
            354, 360 (Bankr.D.Ariz.1997) (“Courts across the
            country have held that tax claims are based on statute,
            not on a writing, and that, therefore, such claims do not
            need to be supported by the documentation required by
            Rule 3001(c).”); In re Shabazz, 206 B.R. 116, 124
            (Bankr.E.D.Va.1996) (court rejected argument that IRS
            was required to attach a certificate of assessment to
            proof of claim, noting that Rule 3001(c) only applies
            where claim is based on a writing); Fuller v. U.S. (In re
            Fuller), 204 B.R. 894, 898 (Bankr.W.D.Pa.1997) (court
            observed that although in the case before it the IRS had
            provided detailed supporting documentation, other
            courts had concluded that such documentation was
            unnecessary); In re Catron, 198 B.R. 905, 907
            (Bankr.M.D.N.C.1996) (court concluded that IRS's proof
            of claim complied with Rule 3001 because IRS claim was
            based on statute rather than writing, no security interest
            arising out of an agreement was claimed, and IRS had
            attached to its proof of claim an itemization of the
            amounts and types of taxes due); In re Hollars, 198 B.R.
            270, 272 (Bankr.S.D.Ohio 1996) (The supporting
            documentation requirement of Rule 3001(c) is not
            applicable because “the claim of the IRS is not founded
            upon a writing, but rather is based upon the United
            States Constitution and federal legislation which grants
            the federal government the power to lay and collect taxes
            on income.”); In re White, 168 B.R. 825, 834
            (Bankr.D.Conn.1994) (even though statutory lien
            asserted, it was not necessary for IRS to attach relevant
            sections of the Internal Revenue Code or any other
            documentation to its proof of claim, citing Jenny Lynn
            Mining Co.).

 In re Shaver, 247 B.R. 436, 438-39 (Bankr. E.D. Tenn. 1999).




                                         -6-
Case 17-20543-JAD      Doc 448    Filed 12/04/20 Entered 12/04/20 08:56:56   Desc Main
                                 Document     Page 7 of 23



                                           III.

       Included among the Morris Creditors’ arguments is extensive argument

 regarding the burden of production and burden of persuasion with respect to

 objections to federal tax claims in bankruptcy.

       One case, cited by the Morris Creditors with approval, describes the shifting

 burdens as follows:

                     A proof of claim executed and filed in accordance
             with the Federal Rules of Bankruptcy Procedure
             constitutes prima facie evidence of the validity and
             amount of the claim. Fed. R. Bankr.P. 3001(f); see also
             Juniper Dev. Group v. Kahn (In re Hemingway Transp.,
             Inc.), 993 F.2d 915, 925 (1st Cir.1993). In order to rebut
             this prima facie evidence, the objecting party must
             produce “substantial evidence.” United States v. Clifford
             (In re Clifford), 255 B.R. 258, 262 (D.Mass.2000), citing
             Hemingway Transport, 993 F.2d at 925. If the objecting
             party produces substantial evidence and thereby rebuts
             the prima facie evidence, the burden is restored to the
             party on whom it would lie outside of bankruptcy. “[T]he
             burden of proof is an essential element of the claim
             itself; one who asserts a claim is entitled to the burden
             of proof that normally comes with it.” Raleigh v. Illinois
             Dept. of Revenue, 530 U.S. 15, 20, 120 S.Ct. 1951, 1955
             (2000). “[T]he [Bankruptcy] Code makes no provision for
             altering the burden on a tax claim, and its silence says
             that no change was intended.” Id ., 530 U.S. at 21, 120
             S.Ct. at 1956.

                    Outside of bankruptcy, where a taxpayer
             challenges a determination of tax deficiency, “a
             deficiency notice carries a presumption of correctness
             requiring the taxpayer to prove by a preponderance of
             the evidence that the Commissioner's determination was
             erroneous.” Andrew Crispo Gallery, 16 F.3d 1336, 1341
             (2d Cir.1994)), citing Welch v. Helvering, 290 U.S. 111,
             115, 54 S.Ct. 8, 9, 78 L.Ed. 212 (1933). Likewise, the

                                           -7-
Case 17-20543-JAD     Doc 448    Filed 12/04/20 Entered 12/04/20 08:56:56    Desc Main
                                Document     Page 8 of 23



              burden of clearly showing the right to a claimed
              deduction rests in the first instance on the taxpayer.
              INDOPCO, Inc. v. Commissioner, 503 U.S. 79, 84, 112
              S.Ct. 1039, 117 L.Ed.2d 226 (1992); IRS v. Official
              Committee of Unsecured Creditors (In re Industrial
              Commercial Electrical, Inc.), 319 B.R. 35, 55
              (D.Mass.2005). However, under § 7491(a) of the Internal
              Revenue Code, “if, in any court proceeding, a taxpayer
              introduces credible evidence with respect to any factual
              issue relevant to ascertaining the liability of the taxpayer
              for any tax imposed . . ., the Secretary shall have the
              burden of proof with respect to such issue.” 26 U.S.C. §
              7491(a). . . . ‘[C]redible evidence,’ for purposes of
              interpreting and applying § 7491(a)(1), is ‘the quality of
              evidence which, after critical analysis, the court would
              find sufficient upon which to base a decision on the
              issue if no contrary evidence were submitted (without
              regard to the judicial presumption of IRS correctness).”
              Griffin v. C.I.R., 315 F.3d 1017, 1027 (8th Cir.2003);
              Okerlund v. United States, 53 Fed. Cl. 341, 356 n. 23
              (Fed.Cl.2002); In re Industrial Commercial Electrical,
              Inc., 319 B.R. at 54–55.

 See In re Shaw, No. 09-18648-FJB, 2013 WL 625110, at *4-5 (Bankr. D. Mass.

 Feb. 20, 2013).

       Application of these standards leads to the inescapable conclusion that the

 objection of the Morris Creditors is without merit. Specifically, the IRS presented

 evidence at trial which established the prima facie validity of its claim ( i.e., the

 2016 tax return filed by Mr. Zimmer and the IRS Form 4340 Certificate of

 Assessment). By way of contrast, the Morris Creditors presented no admissible

 evidence, let alone substantial evidence, supporting the Morris Creditors’ theory

 that Mr. Zimmer was entitled to some unknown and unclaimed foreign tax credit

 with respect to his 2016 federal income taxes.

                                          -8-
Case 17-20543-JAD    Doc 448    Filed 12/04/20 Entered 12/04/20 08:56:56   Desc Main
                               Document     Page 9 of 23



       Recognizing the deficiency in their evidentiary record, the Morris Creditors’

 post-trial submissions expend much effort rehashing their failed attempt to offer

 a hypothetical Canadian tax return (which was prepared by Mr. Morris for

 purpose of trial) into the record.     The Morris Creditors proclaim that this

 document is “evidence” rebutting the IRS claim. Inasmuch as this hypothetical

 tax return is both hearsay and opinion testimony which was offered without the

 requisite foundation for admissibility, the document was not admitted into

 evidence by the Court at trial and is appropriately excluded from consideration.

 United States v. Petrossi, CRIMINAL NO. 1:17-CR-192, 2018 WL 1141500 (M.D.

 Pa. Mar. 2, 2018)(opinion testimony was precluded pursuant to Fed.R.Evid. 702

 where proffered witness lacked requisite knowledge or qualification to provide

 opinion testimony; out-of-court lay witness statements regarding a tax return

 constituted inadmissible hearsay pursuant to Fed.R. Evid. 801 and 802); United

 States v. Peters, No. 4:12–CV–01395–AGF, 2014 WL 6669757 at *2 and *5 (E.D.

 Mo. Nov. 24, 2014)(unsigned tax return constituted inadmissible hearsay and

 opinion testimony from an undisclosed non-qualified expert witness).

       A canvass of the record made at trial reflects that no admissible evidence

 was presented by any party reflecting that Mr. Zimmer had any accrued foreign

 tax liability giving rise to a foreign tax credit with respect to his U.S. taxes.

 Rather, the admissible evidence reflects that Mr. Zimmer resided in Canada for

 only part of year 2016, that Mr. Zimmer earned no income in Canada in 2016 and


                                         -9-
Case 17-20543-JAD    Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56       Desc Main
                            Document    Page 10 of 23



 did not accrue Canadian income taxes in year 2016, and that Mr. Zimmer filed

 neither Canadian tax returns nor paid Canadian income taxes at anytime germane

 to this matter. This record therefore supports the conclusion that the Morris

 Creditors’ objection is without merit.

       For example, at trial Mr. Zimmer testified:

             I lived in Canada in 2016, yeah . . . But I earned no
             money there, nor did I live there for more than half a
             year; it was less than half of the year. I was more so in
             Mexico and the United States in 2016 . . .

 See Trial Transcript at p. 33, lines 20-23; see also Trial Transcript at p.37, lines

 11-13; page 51, lines 1-7; p. 68, lines 14-16.

       In response to questioning by Mr. Morris, Mr. Zimmer also testified as

 follows:

             Q.     Do you know that as a resident of Canada that
                    you may have accrued Canadian tax for 2016 - -

             A.     Nope.

             Q.     - - requiring that you file a Canadian income tax return?

             A.     I wasn’t a resident of Canada. I was a visitor in Canada. I
                    could never obtain a work permit because of the criminal
                    charge against me.
                    ...
             A.     . . . in 2018 and they finally said to me, “Mr. Zimmer, you have
                    to leave the country.” So no, I couldn’t work there.

 See Trial Transcript at p. 44, lines 9-19.

       Mr. Zimmer elaborated further when he testified regarding his work for

 various “Aaron Morgan” entities:

                                          -10-
Case 17-20543-JAD      Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56       Desc Main
                              Document    Page 11 of 23



               ... One, I didn’t work in 2016. [Aaron Morgan Imports]
               didn’t really start until 2017, after the bankruptcy was
               filed. . . . I didn’t make any money and I didn’t live there
               more than six months of the year. I lived in the United
               States for more than six months of the year.

                      I did, however, in 2017, submit a form for a
               taxpayer identification number [in Canada], which
               required me to get a work permit or to be a permanent
               resident. And when they did the investigation, they
               found out that I had a criminal record. And basically the
               year after, they said, “We’ve done everything we can.
               Please leave the country.” But I did not get the tax payer
               identification number, nor did I get the ability to stay
               there.

 See Trial Transcript at p. 57, lines 18-25; p. 58, lines 1-7.

       With respect to filing income tax returns in Canada, Mr. Zimmer testified

 as follows:

               Q.    ... have you filed a Canadian tax return for 2016?

               A.    No.

               Q.    Has the Canada Revenue Agency contacted you about owing
                     tax - - Canada tax for 2016?

               A.    No.

 See Trial Transcript at p. 58, lines 23-25; 59, lines 1-3.

       With respect to paying Canadian taxes, Mr. Zimmer testified as follows:

               Q.    I apologize if this was asked, Mr. Zimmer, but did
                     you make any payments to the Canadian taxing
                     authorities on account of the 2016 income tax
                     year?

               A.    I never made any payments to the Canadian tax
                     authorities on anything, ever.

                                           -11-
Case 17-20543-JAD     Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56       Desc Main
                             Document    Page 12 of 23



 See Trial Transcript at p. 66, lines 10-14.

       When asked about whether he engaged in any business or earned any

 income in Canada in 2016 with respect to his work for Aaron Morgan Imports,

 Ltd. and Aaron Morgan Group, Ltd., Mr. Zimmer testified unequivocally that he

 earned “[a]bsolutely nothing, ever” and “no.” See Trial Transcript at p. 37, lines

 23-25; p. 38, lines 1-4 and 11-14; see also Trial Transcript at p. 44, lines 6-8.

       When pressed further as to whether he received “any consideration” for his

 activity with Aaron Morgan Imports, Mr. Zimmer testified again that he received

 “[a]bsolutely nothing” because “the product was being sold for less than what it

 cost.” See Trial Transcript at p. 43, lines 14-17; see also Trial Transcript at pp. 6-

 8.

       Accordingly, regardless of the fact that Mr. Zimmer never claimed a foreign

 tax credit on his 2016 U.S. tax return, no admissible evidence has been presented

 in this proceeding which demonstrates that Mr. Zimmer had any income in 2016

 “derived from sources without the United States” as such phrase is used in 26

 U.S.C. §§ 862 and 905. As such, even if the Court were to ignore Mr. Zimmer’s

 failure to claim the foreign tax credit in his 2016 U.S. tax return and related

 schedules, no evidence has been presented demonstrating that Mr. Zimmer is (or

 was) entitled to claim a foreign tax credit in the United States based on his alleged

 activities in Canada.

       Faced with this evidentiary record, the Morris Creditors challenge Mr.


                                          -12-
Case 17-20543-JAD    Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56       Desc Main
                            Document    Page 13 of 23



 Zimmer’s credibility citing, among other things, Mr. Zimmer’s past criminal

 conduct.   They also attack Mr. Zimmer’s credibility based upon the false

 statement(s) he made in his bankruptcy petition regarding his home address and

 based upon other alleged inaccurate or incomplete statements or omissions (which

 have been disputed by Mr. Zimmer). While the Court is troubled by some of Mr.

 Zimmer’s past conduct, during the trial of this matter the Court observed Mr.

 Zimmer’s demeanor closely and finds his present testimony to be credible. Even

 if the Court did not believe Mr. Zimmer’s trial testimony, the Morris Creditors have

 nonetheless introduced no admissible evidence reflecting that Mr. Zimmer had

 income in 2016 “derived from sources without the United States.” Absent the

 production of a scintilla of evidence, and because the Morris Creditors’ objection

 is based upon conjecture and guesswork, the Morris Creditors have not met their

 burden of production to overcome the prima facie validity of the IRS claim.

                                         IV.

       It is worth emphasizing that the court’s opinion in Shaw, supra., noted that

 the prima facie validity of a duly filed claim can be rebutted when “substantial

 evidence” is produced by the objecting party. The “substantial evidence” prong in

 Shaw is not the law within the Third Circuit.

       In Allegheny International, Inc., 954 F.2d 167, 173-74 (3d Cir. 1992), the

 Third Circuit Court of Appeals described the quantum of evidence that must be

 produced by an objector to overcome the prima facie validity of a claim. There the


                                         -13-
Case 17-20543-JAD     Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56          Desc Main
                             Document    Page 14 of 23



 Third Circuit stated that the amount of evidence needed to rebut a duly filed claim

 is “evidence equal in force to the prima facie case.” Id. The Third Circuit held that

 “[i]n practice, the objector must produce evidence which, if believed, would refute

 at least one of the allegations that is essential to the claim’s legal sufficiency.” Id.

       Sub judice, the Morris Creditors offered no admissible evidence refuting any

 of the allegations that are essential to the legal sufficiency of the IRS’s claim.

 Accordingly, the Morris Creditors’ objection is overruled pursuant to the standards

 set forth in Allegheny International, Inc.

                                            V.

       For sake of completeness, the Court notes that the Morris Creditors argue

 that certain tolling provisions of 11 U.S.C. § 108 and 26 U.S.C. § 6511 somehow

 bar the IRS’s claim. This argument is apparently being raised by the Morris

 Creditors because a taxpayer is required to notify the Secretary of Treasury of

 accrued but unpaid foreign taxes “before the date 2 years after the close of the

 taxable year to which such taxes relate,” 26 U.S.C. §905(c)(1)(B), and this time

 period has now passed.

       Upon review of these statutes, the Court concludes that the Morris

 Creditors’ reliance upon 11 U.S.C. § 108 and 26 U.S.C. § 6511 to resuscitate their

 objection to the IRS claim is misplaced.         The Court reaches this conclusion

 because there is no evidence of record that Mr. Zimmer accrued foreign taxes

 during the tax year in question. Therefore, there is no evidence that Mr. Zimmer


                                           -14-
Case 17-20543-JAD    Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56      Desc Main
                            Document    Page 15 of 23



 is entitled to belatedly pursue a foreign tax credit against the United States. As

 such, the provisions of 11 U.S.C. § 108 and 26 U.S.C. § 6511 have no present

 application to the case at bar.

                                         VI.

       In rendering this decision, the Court considered the IRS’s challenge to the

 Morris Creditors’ standing to object to claims in this bankruptcy case.

       The Morris Creditors contend that they are parties in interest because if the

 IRS claim is disallowed, it is undisputed that the Morris Creditors will receive a

 greater distribution at the conclusion of this chapter 7 liquidation. The Court

 agrees with the Morris Creditors, and holds that the Morris Creditors have a

 sufficient stake in the outcome of this matter to have the requisite standing to

 object to the IRS claim.

       Prior to the adoption of the Bankruptcy Code in 1978, the law of the Third

 Circuit was that “a general creditor of a bankrupt has no right to contest another

 creditor’s claim or to appeal from the refusal of the court to disallow it unless

 upon application the trustee has refused to do so and the district court has

 authorized the creditor to proceed in the trustee’s name.” Fred Reuping Leather

 Co. v. Fort Greene Nat. Bank of Brooklyn (In re Honesdale Union Stamp Shoe Co.),

 102 F.2d 372, 372-73 (3d Cir. 1939).

       Interestingly, this was the law of the Third Circuit even though section 57(d)

 of the Bankruptcy Act stated unequivocally: “Claims which have been duly proved


                                        -15-
Case 17-20543-JAD    Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56      Desc Main
                            Document    Page 16 of 23



 shall be allowed, upon receipt by or upon presentation to the court, unless

 objection to their allowance shall be made by parties in interest, or their

 consideration be continued for cause by the court upon its own motion.” See 11

 U.S.C. § 93(d)(repealed)(emphasis added).

       The limitation on standing of general creditors to object to claims under the

 Bankruptcy Act appears to have been a prudential or gate-keeping limitation

 imposed by the courts. As the Third Circuit observed in Fred Rueping Leather:

             As is pointed out in the cases supporting the rule the
             trustee represents all the creditors and may therefore be
             relied upon to press all proper objections to the claims of
             those whose standing is questionable. If he defaults in
             his duty the court may upon application direct him in
             his duty or, if he be recalcitrant, remove him for
             disobedience, or permit a creditor to act in his name. To
             allow any creditor, without such leave, to institute
             proceedings to reject the claims of other creditors, will
             not . . . subserve any necessary purpose, and opens the
             door to grave abuse. It enables one creditor at his own
             pleasure to subject any one of the other creditors, of all
             the other creditors, to the inconvenience and expense of
             unnecessary litigation, and to unduly protract the
             settlement of the estate.

 Fred Reuping Leather, 102 F.2d at 373 (quotations omitted)(quoting           In re

 Lewensohn, 121 F. 538 (2d Cir. 1903)).

       While the opinion in Fred Reuping Leather did not expressly say so, it can

 be surmised that a textual basis for courts limiting standing for prudential

 reasons was the power granted to bankruptcy courts to generally continue a

 claims objection “for cause by the court upon its own motion.” See 11 U.S.C. §


                                        -16-
Case 17-20543-JAD    Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56       Desc Main
                            Document    Page 17 of 23



 93(d)(repealed). This provision of the statute, however, was not carried over to the

 modern day Bankruptcy Code. Notwithstanding this difference, section 502(a) of

 the modern day Bankruptcy Code does similarly state that a timely filed claim is

 “deemed allowed, unless a party in interest . . . objects.” See 11 U.S.C. §

 502(a)(emphasis added).

       While the term “party in interest” is not defined anywhere in chapter 7 of the

 Bankruptcy Code, it is defined in the “right to be heard” provisions of chapter 11

 which can be found at 11 U.S.C. § 1109. This section of the Bankruptcy Code

 states, in pertinent part, that a “party in interest” includes “a creditor.” See 11

 U.S.C. § 1109(b). Accordingly, if this definition of “party in interest” is read into

 11 U.S.C. § 502(a), then the Morris Creditors have the capacity to object to the

 IRS’s claim.

       From a general standing perspective (whether it be Article III standing or

 statutory standing under the Bankruptcy Code), it has been held that “the

 relevant query” is whether the creditor “has a legally protectable interest that

 could be affected by this bankruptcy proceeding.” Whiteley v. Slobodian (In re

 Mechanicsburg Fitness, Inc.), 592 B.R. 798, 804 (Bankr. M.D. Pa. 2013)(citing In

 re Global Indus. Techs., Inc., 645 F.3d 201, 210 (3d Cir. 2011)); see also In re

 James Wilson Assocs, 965 F.2d 160, 169 (7th Cir. 1992); and In re Amatax Corp.,

 755 F.2d. 1034, 1042 (3d Cir. 1985).

       In Global Industrial Technologies, Inc., the Third Circuit Court of Appeals


                                         -17-
Case 17-20543-JAD           Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56                        Desc Main
                                   Document    Page 18 of 23



 held that the term “parties in interest” must be “construed broadly to permit

 parties affected by a chapter 11 proceeding to appear and be heard.” In re Global

 Indus. Techs, Inc., 645 F.3d at 211 (quoting In re Amatax, 755 F.2d at 1042). It

 is worth noting that in that case the Third Circuit was confronted with the issue

 of standing in the context of plan objections under 11 U.S.C. § 1128(b), which

 states that a “party in interest may object to confirmation of a plan.”

         The language employed in section 1128(b) is remarkably similar to the

 claims objection language in section 502(a), which states that a claim is allowed

 “unless a party in interest . . . objects.” As such, the Court sees no reason why

 the plain language of 11 U.S.C. § 502(a) should be construed any differently than

 other provisions of the Bankruptcy Code that afford standing to creditors as a

 “party in interest.”1 See In re Black, Davis and Shue Agency, Inc., 460 B.R. 407,

 414 (Bankr. M.D. Pa. 2011).



         1
             That creditors are included in the definition of a “party in interest” for purposes of objecting to
 a claim is supported by the plain language of section 502(a) because the statute states that a claim is
 “deemed allowed, unless a party in interest, including a creditor of a general partner in a partnership
 that is a debtor in a case under chapter 7 of this title, objects.” 11 U.S.C. § 502(a)(emphasis added).
 Section 102(3) of the Bankruptcy Code contains various rules of construction for the statute, and states
 that the term “including” is “not limiting,” see 11 U.S.C. § 1032(3) and therefore it is obvious that a
 general creditor is “included” in section 502(a)’s definition of “party in interest.” Merely being a
 creditor, however, is not enough to confer Article III standing upon a litigant. Rather, the creditor must
 also demonstrate that an actual “case and controversy” exists, which includes demonstrating that the
 complained of injuries are capable of “redress” in the federal forum. See Whitmore v. Arkansas, 495 U.S.
 149, 155 (1990)(discussing the “case and controversy” requirement for federal subject-matter
 jurisdiction); Friends of the Earth, Inc. v. Laidlaw Envt’l Servs. (TOC), Inc., 528 U.S. 167, 180-81
 (2000)(same), and Crawford v. Hertzberg (In re Hertzberg), Bankr. No. 13-23753-JAD; Adversary No.
 14-2141-JAD (Bankr. W.D. Pa. November 13, 2014 (same). This is why only creditors who stand to
 receive a dividend (or increased dividend) as a result of the litigation have Article III standing to pursue
 an objection to a claim.

                                                      -18-
Case 17-20543-JAD    Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56      Desc Main
                            Document    Page 19 of 23



       Accordingly, the answer to the question of whether the Morris Creditors

 have standing as a party in interest to object to the IRS claim is dependent upon

 whether the Morris Creditors have a protectable interest that is affected by the

 outcome of this proceeding. The undeniable answer to this question is that the

 Morris Creditors do have a protectable interest in the outcome of this proceeding–

 that is, if they were to be successful, the dividend paid to them at the conclusion

 of the case will materially increase. This Court concludes that these

 circumstances are sufficient to confer “party in interest” standing upon the Morris

 Creditors pursuant to 11 U.S.C. § 502(a).

       The Court recognizes that it has not necessarily plowed new ground

 regarding the issue of creditor standing under 11 U.S.C. § 502(a). In fact, United

 States Bankruptcy Judge Henry W. Van Eck from the Middle District of

 Pennsylvania has written extensively on this issue in the case of In re

 Mechanicsburg Fitness, Inc., supra. In his opinion, Judge Van Eck wrote:

             . . . the Trustee contends that “absent his refusal to
             pursue possible objections to certain claims, he has the
             exclusive right to object to proofs of claim and leave to
             object should generally not be granted to a third party.”
             Resp. Ans. at ¶ 2, Feb. 05, 2018, ECF No. 57. Because
             this court believes that the most natural reading of
             section 502(a) is that a creditor has an unrestricted right
             under section 502(a) to object to claims or interests in a
             chapter 7 case, the Trustee's burden to persuade the
             court otherwise is “exceptionally heavy”. See Patterson v.
             Shumate, 504 U.S. 753, 760, 112 S.Ct. 2242, 119
             L.Ed.2d 519 (1992).

                    The Trustee does not rely upon the language of

                                        -19-
Case 17-20543-JAD   Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56        Desc Main
                           Document    Page 20 of 23



            502(a) to carry his burden. Instead, the Trustee relies
            upon “the way this section has been interpreted by the
            case law” to support his position. Tr. at 43, June 27,
            2018, ECF No. 68. To this end, the Trustee cites two
            cases in support of his argument. See In re Cremo, 557
            B.R. 343; In re Ampal-American, 545 B.R. 802. Review
            of these cases and the cases cited therein, however,
            exposes meaningful flaws in the reasoning upon which
            they rest, and upon which the Trustee relies. These
            decisions are therefore unpersuasive to this court.

                   The cases supporting the Trustee's position each
            follow a similar pattern. They begin by recognizing that
            section 502(a) unambiguously grants creditors standing
            to object to claims in chapter 7 cases. Next, and
            notwithstanding the clear mandate to end the judicial
            inquiry there, the cases continue their examination into
            the controversial realm of legislative intent and policy
            consideration. No explanation is offered to justify the
            departure from the unambiguous text of the statute.
            Thereafter, the decisions cite policy considerations
            described in a leading bankruptcy treatise and a 1983
            Advisory Committee Note to Federal Rule of Bankruptcy
            Procedure 3007 (“Advisory Committee Note”) as sources
            of support for the decision to limit a creditor's right to
            object to a claim pursuant to section 502(a). Some
            decisions supporting the Trustee's position also rely
            upon cases decided pursuant to pre-Code practice. See
            In re Dominelli, 820 F.2d 313, 317 (9th Cir. 1987) (citing
            Fred Reuping Leather Co. v. Fort Greene Nat'l Bank, 102
            F.2d 372, 373 (3rd Cir. 1939) ); Thompson, 965 F.2d at
            1147 (citing Dominelli, 820 F.2d at 317); In re Morrison,
            69 B.R. 586, 589 (Bankr. E.D. Pa. 1987) (citing Fred
            Reuping, 102 F.2d at 373).

                  The approach described above fails to show the
            proper respect for the words of Congress. It ignores
            conventional doctrines of statutory construction and
            places undue emphasis on inappropriate sources such
            as Collier and the Advisory Committee Note. It cannot be
            contested that Collier “is not part of the Code's legislative
            history in any meaningful sense” and should not be

                                        -20-
Case 17-20543-JAD   Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56     Desc Main
                           Document    Page 21 of 23



            considered a tool of construction. See Midlantic Nat.
            Bank v. New Jersey Dept. of Environmental Protection,
            474 U.S. 494, 512, 106 S.Ct. 755, 88 L.Ed.2d 859
            (1986). Nor should courts accord any significance to
            advisory committee notes as they are not made by
            Members of Congress during hearings and are not
            included in official Senate and House Reports. See Kelly
            v. Robinson, 479 U.S. 36, fn. 13, 107 S.Ct. 353, 93
            L.Ed.2d 216 (1986). These sources should never be
            considered in the place of the plain, unambiguous text
            of the statute at issue.

                   Moreover, and in defiance of conventional
            doctrines of statutory construction, the decisions relied
            upon by the Trustee do not identify any ambiguous
            language in section 502(a) before straying into the
            controversial realm of legislative intent and policy
            consideration. Nor do they conclude that the disposition
            required by application of the text of section 502(a) is
            absurd. Notwithstanding these undisputed facts, the
            decisions each violate the first canon of statutory
            construction by failing to enforce the provision according
            to its unambiguous terms. This error is compounded by
            the courts' subsequent consideration of extratextual
            sources such as pre-Code practice. Such a practice can
            only be appropriate where, unlike the present case, the
            provision in question is ambiguous and subject to
            interpretation. Lastly, the approach taken by these
            cases runs afoul of the prohibition against achieving
            better policy outcomes through court interpretation.
            Achieving a better policy outcome—if that is what the
            Trustee urges—is a task for Congress, not the courts.
            Hartford Underwriters, 530 U.S. at 13–14, 120 S.Ct.
            1942.

                   Based upon the foregoing, this court finds the
            caselaw upon which the Trustee relies unpersuasive as
            it fails to show the proper respect for the words of
            Congress and engages in meaningful and improper
            departures from conventional doctrines of statutory
            interpretation.


                                       -21-
Case 17-20543-JAD    Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56      Desc Main
                            Document    Page 22 of 23



 Whiteley v. Slobodian (In re Mechanicsburg Fitness, Inc.), 592 B.R. 798 (Bankr.

 M.D. Pa. 2013).

       The United States Supreme Court has instructed: “When the words of a

 statute are unambiguous, then, this first canon [of statutory construction] is also

 the last: judicial inquiry is complete.” Connecticut Nat’l Bank v. Germain, 503

 U.S. 249, 253-54 (1992).

       This Court agrees with the holding of Judge Van Eck and concludes that

 precluding standing to the Morris Creditors to object to other creditor claims runs

 afoul of the plain language of section 502(a) of the Bankruptcy Code. Thus, the

 Court holds that the Morris Creditors do have standing to object to the IRS claim.

                                        VII.

       For all of the reasons set forth above, the Court concludes that the Morris

 Creditors have standing to object to the IRS claim. While the Morris Creditors

 have standing to prosecute an objection, the merits of it are not supported by the

 evidence. An order shall therefore be entered that allows the claim of the IRS at

 Claim Registry No. 13-1 and overrules the objection to claim filed by the Morris

 Creditors.



 Dated: December 4, 2020               __________________________________________
                                       The Honorable Jeffery A. Deller
                                       United States Bankruptcy Judge

 cc:   Daniel Peter Morris, Esquire
       Mrs. Lucille Aiosa Morris

                                        -22-
Case 17-20543-JAD   Doc 448 Filed 12/04/20 Entered 12/04/20 08:56:56   Desc Main
                           Document    Page 23 of 23



      Ward W. Benson, Esquire




                                      -23-
